195 S.W.3d 444 (2006)
STATE of Missouri, Respondent,
v.
Richard BOMBACK, Appellant.
No. ED 86798.
Missouri Court of Appeals, Eastern District, Division One.
June 27, 2006.
Amy M. Bartholow, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Roger W. Johnson, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Richard J. Bomback ("defendant") appeals the judgment on his conviction of first degree statutory sodomy. Defendant claims the trial court plainly erred in allowing testimony at trial regarding his invocation of the right to counsel during an interview.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).